DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 18-20 and 23-31 in the reply filed on 5/25/2022 is acknowledged.
Claims 21, 22, 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 21, 22, 32 and 33
Allowable Subject Matter
Claims 18-20 and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18, prior art, including Matsuda 20150295081 considered by the examiner to be the closes prior art, failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a low-density electric-field relaxation region of the first conductivity type having a lower impurity concentration than the drift region, and arranged between the second electrode- connection region and the column region, the low-density electric-field relaxation region extending parallel to the drift region along the current passage of the main current; and a high-density electric-field relaxation region having a higher impurity concentration than the low-density electric-field relaxation region, and arranged on the low-density electric-field relaxation region to be stacked together in a direction perpendicular to an extending direction of the column region so as to be in contact with an edge of the main surface of the column region in contact with the drift region. Claims 19, 20 and 23-31 depend from claim 18 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/3/2022